AMENDMENT AND EXTENSION OF PROMISSORY

NOTE AND SECURITY AGREEMENT







THIS AMENDMENT AND EXTENSION OF PROMISSORY NOTE AND SECURITY AGREEMENT
(“Agreement”) is made and entered into this 10th day of February, 2012, by and
between PCS EDVENTURES!.COM, INC. (“Company”) and
______________________(“Lender”).




R E C I T A L S




A.

On or about March 31, 2011, the Company issued to Lender a Promissory Note in
the amount of $XXXXXX (“Note”) with the terms thereof as set forth in the Note,
and requiring payment of all interest and principal due on the Note on June 29,
2011 (“Original Due Date”).  A copy of the Note is attached hereto for
reference.




B.

On or about March 31, 2011, the Company also issued to Lender a Security
Agreement to secure payment of the Note.  A copy of the Security Agreement is
attached hereto for reference.




C.

The Note and Security Agreement were issued to Lender as part of an offering of
Promissory Notes and Security Agreements to certain lenders, including Lender,
in the aggregate amount of $215,000.00 from all such lenders.  As part of the
offering, each lender, including Lender, was issued a Warrant entitling each
lender to acquire shares of Rule 144 Restricted Common Stock of the Company, in
the number set forth on the Warrant, at $ 0.15 per share, exercisable at any
time within thirty-six (36) months of the date of issuance of each Warrant.




D.

The Note also provided that, at Lender’s sole option, on the due date, the Note
and accrued interest could be converted to Restricted Common Stock of the
Company at the same price per share as the Warrant issued.




E.

The Note and accrued interest have not been paid to date, and the Company and
Lender wish to enter into this Agreement on the terms set forth herein.




NOW, THEREFORE, in consideration of the mutual promises set forth herein, it is
hereby agreed as follows:




1.

Extension of Note and Security Agreement and Dates for Payment.  The Note and
Security Agreement are amended to provide that the date for payment under the
Note and Security Agreement is extended to May 31, 2012, when payment of the
principal and then accrued interest will commence.  Lender hereby waives any
default under the Note or Security Agreement that may have occurred prior to the
date of this Agreement, and Lender agrees that extension of the date when
payments are to commence as provided in this Agreement from the Original Due
Date does not constitute default of either the Note or Security Agreement.




2.

Payments to be Made on Note.  Beginning on May 31, 2012, the Company shall make
quarterly payments on the Note in the amount of $XXXXX, with each such
subsequent payment in like amount made and due on the last day of the month of
August and November, 2012, February, May and August of 2013.  The last payment
due and payable the last day of August, 2013, shall be made in such










--------------------------------------------------------------------------------

amount to pay all remaining principal of the Note and accrued interest in full.
 The principal of the Note shall continue to accrue interest at ten percent
(10%) per annum until all principal and interest remaining due is paid in full
on or before the last day of August, 2013.  The Company shall have the right of
prepayment of the balance due or any installment payment under this Agreement.




3.

Failure to Make Installment Payment When Due.  Failure of the Company to make
any of the installment payments as set forth in Paragraph 2 within thirty (30)
days of the date due shall constitute default under the Note and Security
Agreement.




4.

Continuation of Conversion Right.  The Lender shall continue to have the right,
at Lender’s sole option, to convert and receive payment of the amount of
principal and accrued interest then due under the Note and this Agreement in
Restricted Common Stock of the Company, under the terms for such a conversion as
set forth in the Note, at any time prior to payment of the Note and accrued
interest in full as provided in this Agreement.




5.

All Other Terms Remain Effective.  All other terms and provisions of the Note
and Security Agreement not amended by or inconsistent with this Agreement shall
remain effective and fully binding on Lender and the Company.




6.

Warrants.  Nothing in this Agreement alters or is intended to alter the terms of
the Warrants issued to Lender.







“LENDER”

























PCS EDVENTURES!.COM, INC.







By: __________________________________

ROBERT GROVER

Chief Executive Officer


























